                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     GREEN BAY DIVISION

 GARY BUNNELL and
 KIM BUNNELL,

                  Plaintiffs,

           v.                                                          Case No. 20-cv-00033

 VILLAGE OF SHIOCTON and
 RICHARD KOMINOWSKI,

                  Defendants.


                                    NOTICE OF REMOVAL


TO:     Plaintiffs Gary and Kim Bunnell
        c/o Attorney Richard J. Carlson
        Town Counsel Law & Litigation, LLC
        119 N. McCarthy Road, Suite C
        Appleton, WI 54913

        PLEASE TAKE NOTICE that Defendants, Village of Shiocton and Richard Kominowski,

by their undersigned attorneys, petition for removal of the above-captioned case and state as

follows:

        1.       On December 18, 2019, Plaintiffs, Gary and Kim Bunnell, filed a civil action

designated as Case No. 19CV1276 in the circuit court, Outagamie County, State of Wisconsin

against the above-named Defendants.

        2.       Plaintiffs served Defendants with the Summons and Complaint on December 20,

2019.

        3.       Attorneys Lori M. Lubinsky and Kristin Renee Pierre of the law firm of Axley

Brynelson, LLP have been retained to represent Defendants Village of Shiocton and Richard

Kominowski in Outagamie County Case No. 19CV1276.


                Case 1:20-cv-00033 Filed 01/08/20 Page 1 of 3 Document 1
       4.      In the Complaint now pending in Outagamie County Case No. 19CV1276,

Plaintiffs assert claims under 42 U.S.C § 1983 arising out of alleged violations of the United States

Constitution, including claims under the Fifth and Fourteenth Amendments. (Compl. ¶¶ 1-23.)

       5.      As a result of the allegations in the Complaint, Outagamie County Case No.

19CV1276 is a civil action in which the United States District Court for the Eastern District of

Wisconsin has original jurisdiction under 28 U.S.C. § 1331 in that federal question jurisdiction

exists because Plaintiffs’ Complaint asserts claims under the laws of the United States.

       6.      Removal of this action is timely in that less than thirty (30) days have passed since

Defendants were served with a copy of the Complaint first asserting a claim subject to removal.

28 U.S.C. § 1446(b).

       7.      Defendants consent to the removal of this action from Outagamie County Circuit

Court to the United States District Court for the Eastern District of Wisconsin, Green Bay Division.

       8.      Attached hereto as Exhibit 1 is a copy of the Summons and Complaint filed in

Outagamie County Case No. 19CV1276.

       9.      By copy of this Notice, Defendants have given notice to Plaintiffs and will promptly

file a copy of this Notice of Removal with the Clerk of Court, Outagamie County, as required by

28 U.S.C. § 1446(d).

       WHEREFORE, Defendants Village of Shiocton and Richard Kominowski respectfully

request that Outagamie County Case No. 19CV1276 be removed from the circuit court,

Outagamie County, Wisconsin, into the United States District Court for the Eastern District of

Wisconsin, Green Bay Division for trial and determination.




                                         2
             Case 1:20-cv-00033 Filed 01/08/20 Page 2 of 3 Document 1
Dated this 8th day of January, 2020.

                                       s/ Kristin Renee Pierre
                                       Attorneys for Defendants,
                                       Village of Shiocton and Richard Kominowski
                                       AXLEY BRYNELSON, LLP
                                       P.O. Box 1767
                                       Madison, WI 53701-1767
                                       Telephone: (608) 257-5661
                                       Fax: (608) 257-5444
                                       Email: llubinsky@axley.com
                                               kpierre@axley.com




                                 3
     Case 1:20-cv-00033 Filed 01/08/20 Page 3 of 3 Document 1
